Citation Nr: 0008886	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-42 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether the gross amount of the veteran's special separation 
bonus payment is subject to recoupment prior to receipt of 
Department of Veterans Affairs (VA) disability compensation.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1983 to December 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the San Diego 
Regional Office (RO) of VA.

In February 2000, the veteran testified at a personal hearing 
before a Member of the Board.  At that personal hearing, the 
veteran initiated a claim for entitlement to service 
connection for a finger disorder, and a claim for entitlement 
to an evaluation in excess of 30 percent for his service-
connected psychiatric disability.  A prior claim for an 
increased evaluation for the service-connected psychiatric 
disability was not perfected.  Accordingly, these two matters 
are referred to the RO for the appropriate action at this 
time.  


FINDINGS OF FACT

1.  The veteran was voluntarily discharged for an early 
release program, and on separation from active duty in 
December 1992, a special separation bonus award of $34,470.45 
was made.

2.  Service connection for depressive disorder was 
established, effective November 2, 1994, the date of the 
claim; and is currently rated 30 percent disabling.  

3.  Payment of the VA disability compensation benefit has 
been properly withheld, pending recoupment of the special 
separation bonus award, and minus Federal taxes withheld.


CONCLUSION OF LAW

The payment of the veteran's disability compensation is 
properly withheld until the amount (less Federal taxes 
withheld) of his special separation bonus award is recouped.  
10 U.S.C.A. § 1174(h)(2) (West 1991 & Supp. 1999); 38 
U.S.C.A. §§ 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.700(a)(5) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue for consideration is whether the veteran's VA 
disability compensation is subject to recoupment of the gross 
amount of special separation bonus pay paid at separation 
from service.  The Board finds that the veteran's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a), 
as he has presented a claim which is plausible.  The Board is 
also satisfied that all relevant facts pertinent to this 
issue have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The pertinent facts in this case are not in dispute and may 
be briefly described.  The record reflects that the veteran 
was released from active duty in December 1992.  His 
Certificate of Release or Discharge from Active Duty (DD Form 
214) indicates that the basis for separation was "Voluntary 
Discharge For Early Release Program-SSB (special separation 
bonus)."  This form also indicates that the veteran received 
a lump sum payment of $34,470.45.

On November 2, 1994, the veteran filed an application for 
benefits with the VA seeking service connection for several 
disabilities.  By a rating action of November 1995, the RO 
granted service connection for depressive disorder, for which 
a 30 percent rating was assigned.  By letter dated November 
30, 1995, the veteran was informed of his award of service 
connection and the amount of disability compensation payable.  
He was also informed in the notification correspondence that 
the payment was being withheld subject to recoupment of the 
special separation benefit.  A subsequent RO adjudication 
denied an increased evaluation for the veteran's service-
connected psychiatric disability.  In June 1996, the veteran 
indicated that he disagreed with the recoupment issue, and he 
thereafter perfected this appeal.  At a personal hearing in 
February 2000, the veteran, essentially, testified that he 
believed he was entitled to the compensation benefits awarded 
for his service-connected disability.  The veteran testified 
that he was not given an opportunity to waive acceptance of 
the special separation award.  The veteran also indicated 
that he received his lump sum award after taxes.  

The provisions of 10 U.S.C.A. § 1174(h)(2), which are for 
application, specifically provide that the VA shall deduct 
from "disability compensation an amount equal to the total 
amount of separation pay, severance pay and readjustment pay 
received."  An exception does preclude recoupment for 
"separation pay received because of an early discharge or 
release from a period of active duty if the disability which 
is the basis for that disability compensation was incurred or 
aggravated during a later period of active duty[.]"  However, 
that exception is not for application in this veteran's case.

The recoupment of the veteran's special separation bonus pay 
from his VA disability compensation is prescribed by 
Congress, and implemented by the VA in 38 C.F.R. § 3.700 
(1999).  The controlling regulation provides that a veteran 
who has received separation pay may receive disability 
compensation for disability incurred in or aggravated by 
service prior to the date of receipt of separation pay 
subject to recoupment of the total amount received as 
separation pay.  § 3.700(a)(5)(i).

The Board does not doubt the veteran's assertions that he was 
somewhat unaware that separation pay must be recouped prior 
to receipt of VA disability benefits, and that he was not 
given a chance to waive his acceptance of the lump sum 
benefit.  Nevertheless, separation pay is subject to 
recoupment according to 10 U.S.C.A. § 1174(h)(2) and 38 
C.F.R. § 3.700(a)(5)(i), as stated above.  The Board is bound 
not only by the laws prescribed by Congress and the 
regulations, but also by the precedent opinions of the VA 
General Counsel.  38 U.S.C.A. § 7104(c).  An opinion of the 
VA General Counsel, VAOPGCPREC 14-92 concluded that, "(i)n 
accordance with the provisions of 10 U.S.C. § 1174a and 38 
C.F.R. § 3.700, VA disability compensation should be offset 
to recoup the amount of special separation benefits received 
by a former member of the armed forces."  See Sabonis v. 
Brown, 6 Vet. App. 426, 429 (1994).

The Board also notes that, prior to June 9, 1998, the entire 
amount received under the Department of Defense special 
separation benefits program, including the portion withheld 
for Federal income tax purposes, had to be recouped.  That 
is, prior to this amendment, VA recouped the gross amount of 
the disability severance pay, and there was no provision for 
excluding taxes from the calculated amount of separation pay 
to be recouped.  See VAOPGCPREC 67-91.  However, pursuant to 
Public Law 104-201, section 653, 10 U.S.C.A. § 1174(h)(2) was 
amended by inserting after the word received " , less the 
amount of Federal income tax withheld from such pay (such 
withholding being at the flat withholding rate for Federal 
income tax withholding, as in effect pursuant to regulations 
prescribed under chapter 24 of the Internal Revenue Code of 
1986)."

Public Law 105-178, which became effective on June 9, 1998, 
extended this revision of 10 U.S.C.A. § 1174(h)(2) to the 
offset rule for Department of Defense special separation 
benefits program, stating that "[t]he amendment made by 
section 653 of the National Defense Authorization Act for 
Fiscal Year 1997 (Public Law 104-201; 110 Stat. 2583) to 
subsection (h)(2) of section 1174 of title 10, United States 
Code (U.S.C.) shall apply to any payment of separation pay 
under the special separation benefits program under section 
1174a of that title that was made during the period beginning 
on December 5, 1991, and ending on September 30, 1996."

As the law was revised during the pendency of the veteran's 
appeal and the payment to the veteran was made in 1992, 
pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991), the version of the law more favorable to the veteran 
is for application.  The Board finds that the law as recently 
revised is more favorable in the veteran's case.  Under 
current law, the recoupment of the $34,470.45 special 
separation benefit payment by the withholding of payments of 
disability compensation benefits is required by law, as was 
explained above.  10 U.S.C.A. § 1174(h)(2); 38 U.S.C.A. 
§§ 5107(a), 7104(c); 38 C.F.R. § 3.700(a)(5).  However, 
inasmuch as the veteran had Federal income taxes withheld 
when he received the special separation award, based upon the 
recent change in the law, that amount is not subject to 
recoupment.  Accordingly, the separation pay (minus the 
federal taxes) is subject to recoupment of the separation 
pay. 38 C.F.R. § 3.700(a)(5).


ORDER

The veteran's VA disability compensation is subject to 
recoupment of the monetary amount in special separation 
benefit paid at separation from service; and the veteran's VA 
disability compensation is not subject to recoupment of the 
monetary amount withheld for Federal income taxes from the 
veteran's lump-sum payment in special separation benefit paid 
at separation from service.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


